WALTER, Justice.
The appellees have filed a motion to dismiss this appeal.
Summary judgment was rendered in favor of defendants Vera LaVerne Clifford and husband, Burk Clifford, on July 28, 1967. On the same day the plaintiffs excepted to such judgment and gave notice of appeal. Within the time required by law, the plaintiffs filed their affidavit in lieu of bond which was contested by the defendants.
On November 6, 1967, the court held that the plaintiffs failed to discharge their burden of proving they were too poor to pay the cost of court and unable to give security therefor and required plaintiffs to give security for costs or file an appeal bond.
Rule 356, Texas Rules of Civil Procedure, requires that a bond for costs on appeal shall be filed within thirty days after rendition of judgment.
It is the policy of this court to exercise its discretion liberally in favor *948of permitting appeals, but we have no discretion to permit these aggrieved parties to appeal, because they have not filed a bond as required by Rules 355 and 356 of Texas Rules of Civil Procedure. King v. Payne, 156 Tex. 105, 292 S.W.2d 331 (1956).
The appellees’ motion is sustained and the appeal is dismissed.